SENTENCIA
En 18 de mayo de 1966 la Sala de San Juan del Tribunal Superior dictó sentencia decretando el archivo del caso por incomparecencia a la vista de la parte demandante y de su representación legal. Esta sentencia fue notificada a las partes el 20 de mayo de 1966. El 27 del mismo mes el abo-gado de la parte demandante solicitó reapertura de la sen-tencia, que se le relevara de la misma y se señalara el caso. Explicó su incomparecencia por razón de súbita enferme-dad. Con dicha moción acompañó el abogado una declaración jurada de su secretaria acreditativa de las gestiones hechas *786por ella con el abogado de la parte contraria y con el Tribunal para informar de su súbita enfermedad. A la anterior solicitud para que se relevara a la demandante de la sentencia y nuevo señalamiento, no se proveyó.
En 17 de marzo de 1967 la demandante solicitó señala-miento de su moción sobre reapertura de sentencia. Nada se proveyó. En 15 de noviembre de 1967 hubo una tercera moción de señalamiento. Nada se proveyó. En 13 de agosto de 1968 la demandante solicitó la vista del caso en su fondo para el tiempo más breve posible. Nada se proveyó.
Posteriormente compareció el demandado y alegó que la sentencia de 18 de mayo de 1966 era final, firme e inapelable por entender que la moción de reapertura de 27 de mayo de dicho año tenía el carácter de una moción de reconsideración de sentencia. En 9 de octubre de 1968 la Sala proveyó en cuanto a la última moción de señalamiento y la declaró sin lugar expresando que se trataba de un caso resuelto en 1966 “con sentencia final, firme e inapelable.”
En 11 de octubre de 1968 la demandante volvió a solicitar que se accediera a la moción de reapertura de sentencia de 27 de mayo de 1966 y se señalara el caso para vista. Esta moción fue denegada sin vista el 15 de noviembre de 1968. La demandante recurrió ante nos para revisar las anteriores actuaciones.
En 19 de diciembre de 1968 dictamos resolución conce-diendo al Tribunal Superior y a la parte contraria un tér-mino para mostrar causas por las cuales no debía expedirse el auto de certiorari y anularse las resoluciones denegatorias de 9 de octubre y 15 de noviembre de 1968, y ordenarse a la Sala recurrida que procediera a señalar para vista y oir a las partes en relación con la moción de reapertura de sen-tencia y para el relevo de la misma de 27 de mayo de 1966. Las partes aludidas no han comparecido a expresar razón alguna.
*787Aparentemente la Sala creyó con el demandado que la moción de 27 de mayo de 1966 era una de reconsideración, al dictaminar que la sentencia era final, firme e inapelable. La moción de 27 de mayo no era una moción de reconsidera-ción típica. Era una sobre reapertura de sentencia y para que se relevara a una parte de los efectos de la misma, que requería prueba para sustanciarse, independientemente de los méritos del caso. El Tribunal debió proveer en cuanto a esta moción en uno u otro sentido después de oir a la parte promovente.
Se expide el auto de certiorari solicitado, se anulan las resoluciones de 9 de octubre y 15 de noviembre de 1968 y se devuelve el caso para que se señale para vista la moción de reapertura de sentencia interpuesta por la demandante y se dictamine sobre dicha moción como fuere procedente.
Así lo pronunció y manda el Tribunal y firma el Señor Juez Presidente.
(Pdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Joaquín Berrios

Secretario